Citation Nr: 0632875	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for varicose 
veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied an increased rating for 
varicose veins.

In a May 2001 statement, the veteran claimed arthritis of the 
left lower extremity.  The matter is REFERRED to the RO for 
appropriate action.  In his 2004 substantive appeal, he 
listed a variety of medical disorders for which he is being 
treated.  It is not clear whether it was his intent to file 
claims for service connection for any of these conditions, 
and the RO should CLARIFY this with the veteran.


FINDING OF FACT

The veteran's service-connected varicose veins disability has 
been manifested by slight hyperpigmentation, severe edema, 
and chronic stasis dermatitis of the left lower extremity 
with no evidence of induration, massive board-like edema or 
ulcerations. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
varicose veins of the left lower extremity are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran contends that he is entitled to a higher 
compensable rating due to his varicose veins disability.  He 
is currently rated as 40 percent disabled for varicose veins 
under Diagnostic Code (DC) 7120.  See 38 C.F.R. 
§ 4.104(2006).

Under DC 7120, a 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.  A 100 
percent rating is warranted when the condition is manifested 
by massive board-like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins.  See 38 C.F.R. § 4.104 (2006).  

The veteran underwent two physical examinations for this 
claim.  The first was by a private examiner, H.E., in January 
2003.  H.E. described the veteran as having "chronic venous 
insufficiency with severe edema that is very painful and 
interfering with sleep.  He has a post phlebitic syndrome.  
There is chronic venous stasis dermatitis."  The Board notes 
that post phlebitic syndromes are rated under DC 7121, with 
ratings criteria identical to those for varicose veins.  No 
additional ratings are appropriate.  See 38 C.F.R. § 4.14, 
supra.

The second was by a VA examiner, R.C., in March 2003.  The 
report indicates that the veteran has not had any 
ulcerations.  The veteran had very slight hyperpigmentation 
of the soft tissue.  At examination, the veteran did not have 
peripheral edema.  The varicose veins were "located in the 
medial aspect of the left calf muscles in the mid one-third 
of the left leg.  The largest of these is approximately a 
centimeter in diameter.  It is located basically in a 
"nest" [of] tortuous veins that cover an area of 5 to 6 cm 
in diameter."  The veteran had not lost any range of motion 
in his knee or ankle.  His arterial pulses were easily 
palpated.  The examiner indicated the veteran had not had any 
evidence of acute phlebothrombosis ("presence of a clot in a 
vein, unassociated with inflammation of the wall of the 
vein," Dorland's Illustrated Medical Dictionary 1423 (30th 
ed. 2003)) with thrombophlebitis ("inflammation of a vein, 
associated with thrombus formation," Id. at 1907).  

The veteran's symptoms do not meet the criteria for a higher 
rating.  The Board finds that the veteran's varicose vein 
disability is manifested by slight hyperpigmentation, severe 
edema, and chronic stasis dermatitis.  There is no indication 
of induration, massive board-like edema or ulceration.  
Without massive board-like edema, the criteria for a 100 
percent rating are not met.  In reviewing the criteria for 40 
and 60 percent ratings, the Board notes that the main 
difference is that persistent ulceration is required for the 
60 percent rating, which is not present on the record.  The 
Board finds that preponderance of the evidence is against a 
higher rating for varicose veins of the left lower extremity.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for varicose veins of the left lower 
extremity.  See Gilbert, 1 Vet. App. at 53.




II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II.  Since the RO denied a higher disability rating 
than 40 for the veteran's service-connected disability, and 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
March 2003.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2003 private and VA examination reports are 
thorough.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.  

The veteran argued in his March 2004 Form 9 that his edema 
had increased.  This is not evidence of worsening of the 
disorder such that a new examination must be done.  As 
discussed above, a higher rating would require persistent 
ulcerations, and the veteran has never alleged this symptom. 
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 40 percent for varicose 
veins of the left lower extremity is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


